Citation Nr: 0022411	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-04 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to December 
1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
application to reopen a claim of entitlement to service 
connection a psychiatric disorder, to include PTSD.  The 
veteran perfected a timely appeal of this determination to 
the Board.

The Board notes that, in January 1993, the veteran's claim of 
entitlement to service connection for PTSD and "nerves" was 
received at the RO.  In a January 1994 rating action, the RO 
denied service connection for PTSD.  The veteran perfected an 
appeal of this determination to the Board.  However, in a 
signed statement, which was received at the RO in December 
1996, the veteran specifically withdrew this claim.  
Thereafter, in another signed statement, dated in August 1997 
and received at the RO that same month, the veteran requested 
to "retract" his December 1996 withdrawal of the PTSD 
claim; he also indicated that he wished to assert a new claim 
of entitlement to service connection for anxiety and 
depression.  In an October 1997 letter to the veteran, the RO 
explained that his PTSD claim was withdrawn and advised him 
of the requirement of submitting new and material evidence to 
reopen that claim; noting a prior denial of service 
connection for anxiety with depressive features, the RO also 
notified him of the need to submit new and material evidence 
in support of those claims.  In an October 1997 statement 
that was received at the RO that same month, the veteran 
responded, requesting that his claim for service connection 
include PTSD.  In light of the foregoing, the Board has 
characterized the issue as indicated on the title page of 
this decision.

As an additional preliminary point, the Board observes that, 
in his February 1999 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the veteran requested that he be afforded a 
hearing before a Member of the Board at the local VA office.  
In an August 1999 letter, the RO notified the veteran that 
the hearing was scheduled to take place on September 13, 
1999; the time and location was also provided.  Thereafter, 
in a letter dated September 2, 1999, the RO "reminded" him 
of the time, date and location of the scheduled Board 
hearing.  Although the hearing notice was not returned as 
undeliverable, the veteran failed to report.  Since that 
time, there is no indication in the record that the veteran 
has requested that the hearing be rescheduled.  Under the 
circumstances, the Board determines that the veteran's 
request for a Board hearing has been withdrawn.  See 
38 C.F.R. § 20.702 (1999).


FINDINGS OF FACT

1.  In an April 1976 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for an 
anxiety reaction with depressive features.  In May 1976, the 
RO notified the veteran of this determination and of his 
appellate rights; although the veteran filed a timely Notice 
of Disagreement (NOD), after the issuance of a Statement of 
the Case (SOC), he did not file a Substantive Appeal to 
perfect his appeal as to this issue and the decision became 
final.

2.  In a January 1994 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  In January 1994, the RO notified the veteran of this 
determination and of his appellate rights; although the 
veteran perfected a timely appeal to the Board with respect 
that that determination, he specifically withdrew his appeal 
and the decision became final.

3.  Evidence added to the record since the April 1976 rating 
decision that denied the veteran's claim of entitlement to 
service connection for an anxiety reaction with depressive 
features is not cumulative or redundant, is relevant and 
probative, and, when viewed in conjunction with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the case.

4.  Evidence added to the record since the January 1994 
rating decision that denied the veteran's claim of 
entitlement to service connection for PTSD is not cumulative 
or redundant, is relevant and probative, and, when viewed in 
conjunction with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the case.

5.  The claim of entitlement to service connection for a 
psychiatric disability, to include generalized anxiety 
disorder and PTSD, is supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

6.  The veteran's psychiatric disability, diagnosed as 
generalized anxiety disorder and PTSD, started in and is due 
to traumatic events in service.


CONCLUSIONS OF LAW

1.  The RO's April 1976 rating decision, which denied service 
connection for anxiety reaction with depressive features, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R 20.200 
(1999).

2.  The RO's January 1994 rating decision, which denied 
service connection for PTSD, is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §  20.204 (1999).

3.  Evidence received since the April 1976 and January 1994 
RO rating decisions is new and material; the claim of 
entitlement to service connection for psychiatric disability, 
to include anxiety and depression, as well as PTSD, is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).

4.  The claim of entitlement to service connection for 
psychiatric disability, to include generalized anxiety 
disorder and PTSD, is well grounded.  38 U.S.C.A. § 5107 
(West 1991).

5.  Generalized anxiety disorder and PTSD were incurred 
during service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303(b) and (d), 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  New and material evidence

In an April 1976 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for an anxiety 
reaction with depressive features.  The veteran was notified 
of the determination the following month, filed a timely NOD, 
but after the issuance of an SOC did not file a Substantive 
Appeal, and the determination became final.  The evidence of 
record at the time of that determination included the service 
medical records; the veteran's January 1976 VA Form 21-526, 
in which he formally asserted a claim of entitlement to 
service connection for "anxiety psychosis;" January 1976 
lay statements, which were submitted by his spouse and three 
fellow employees; VA medical records, dated from July 1975 to 
March 1976; VA examination reports, dated in January and 
April 1976; a transcript of the testimony of the veteran and 
his spouse at a hearing conducted before a hearing officer at 
the RO in June 1976; an undated lay statement prepared by the 
veteran's father that was submitted during the June 1976 RO 
hearing; and statements of the veteran.

The service medical records are negative for any complaint, 
treatment or diagnosis of psychiatric problems, and indeed, 
the veteran does not contend otherwise.  In addition, at 
discharge, the veteran was found to be psychiatrically 
normal.  

On his January 1976 claim form, the veteran indicated that he 
was treated for psychiatric problems from February 1970 to 
May 1975 by Dr. W.R. Corpening; from May 1972 to "1974" by 
Dr. William A. Fritz; and from July 1975 to "the present" 
at the VA medical facility in Salisbury, North Carolina 
(Salisbury VAMC).  The veteran requested that the RO consider 
his VA outpatient treatment records in connection with his 
claim.  On that same form, the veteran also identified three 
other individuals as treating him for "nerves," each of 
whom was among the individuals who submitted a January 1976 
lay statement and none of whom appears to be a mental health 
professional.

The lay statements of his work colleagues indicate that the 
veteran had psychiatric problems that interfered with his 
ability to perform the tasks required of his employment.  The 
statements submitted by his spouse and father reflect that 
the veteran did not have any nervous disorder prior to his 
period of active duty and that he had exhibited chronic 
nervous symptoms since returning from service.  

The VA medical records, dated from July 1975 to March 1976, 
reflect that the veteran complained of suffering from various 
psychiatric symptoms and that he was diagnosed as having 
anxiety neurosis.  They also show that he was prescribed 
medications to treat this disability.

In the January 1976 VA examination report, the physician 
indicated that the veteran had suffered from nerves since 
1972.  In addition, he reported that the veteran's current 
psychiatric symptom was nervousness and diagnosed him as 
having "anxiety complex-7/17/74."  He stated that the 
veteran's prognosis was good and commented that he had not 
seen the patient since 1974.

In April 1976, the veteran was afforded a formal VA 
neuropsychiatric examination.  At the outset of the report, 
the physician stated that his records disclosed that the 
veteran was seen for neurodematitis and "symptoms of 
anxiety" in February 1970.  He further observed that, at 
that time, the veteran complained of having night sweats and 
an inability to sleep and that he was diagnosed as having 
anxiety psychosis.  The examiner described the veteran as 
slender, well developed, and properly groomed.  He further 
characterized the veteran as anxious, agitated, and 
depressed, but indicated that he was in contact with his 
surroundings.  The veteran stated that in August 1969, while 
serving in Vietnam, he became very nervous.  He explained 
that he was "under constant threat and fear of being killed 
by rockets and mortars" the entire twelve months he was in 
Vietnam.  He also reported that, since his period of Vietnam 
service, he was unable to lead a normal life and that he had 
lost everything he ever owned as a result.  In addition, 
during the examination, he noted the constant "mortars and 
rockets" he and his unit were subjected to and stated that 
he "saw a lot friends killed."  The veteran indicated that 
he was not treated in service for any psychiatric problems 
but that he did see a service physician after being bitten by 
a dog; he said that he was given "rabies shots."  He 
further reported that, approximately two months subsequent to 
his discharge, he sought medical treatment from a physician 
for nervousness and a skin condition.  The veteran indicated 
that he was thereafter treated by that physician on an "on 
and off" basis over the next two years.  He added that in 
1972 he began seeing a second physician for his psychiatric 
problems, and that the latter examiner, from whom he received 
treatment until 1974, prescribed him medication to treat 
"his nerves."  Thereafter, in 1974 he began receiving 
medical care for this disability at the VA hospital in 
Salisbury, North Carolina, where he was prescribed Valium, 
Mellaril and Triavil to treat the disorder; he stated that 
each of these medications proved ineffective.  

The veteran further stated that had felt "internally tense 
and uneasy and vaguely fearful" since service.  He added 
that he constantly ruminated about what happened in Vietnam 
and said that he was constantly so afraid of being killed 
that he was still unable to avoid thinking about it.  The 
veteran reported experiencing various psychiatric symptoms, 
such as nervousness and an inability to interact with others, 
which he maintained, impaired him both socially and 
professionally.  

Subsequent to his interview with the veteran, the physician 
opined that the veteran was chronically anxious and 
moderately depressed, with a tense, preoccupied and worried 
facial expression.  In addition, he stated that the veteran 
was neither delusional or hallucinatory.  The examiner 
diagnosed the veteran as having anxiety neurosis with 
depressive features that was moderately severe.

As noted above, in April 1976, the RO denied the veteran's 
claim.  Thereafter, in light of the veteran's request, in 
June 1976 he and his spouse presented testimony at a hearing 
conducted before a hearing officer at the RO.  During the 
hearing, the veteran reported that he first noticed that he 
had a "nervous problem" in August 1969, and suggested that 
it might be related to the rabies shots.  He added that he 
began receiving treatment for a chronic nervous condition 
from Dr. Corpening in February 1970.  The veteran also stated 
that he was treated by Dr. Fritz in 1972 and that he was 
thereafter treated at the Salisbury VAMC.  

The veteran asserted that he was a completely changed person 
since serving in Vietnam.  In this regard, he noted that he 
had made the honor roll in high school.  In addition, he 
cited some of his early military accomplishments, such as his 
promotion to an E2 out of basic training, his selection as 
"buck sergeant" within fifteen months of his entry into 
active duty, and his assignment to Advance Infantry Training 
(AIT) prior to being assigned to go to Germany to work with 
nuclear weapons.  The veteran stated that these awards and 
assignments show that he was recognized as a promising 
recruit and demonstrate how he changed person after his 
period of service in Vietnam.  His spouse also testified that 
the veteran was "just different" since returning from 
Vietnam, and explained that the veteran often wanted to be by 
himself; she also reported that he had difficulty 
communicating.

In addition, the veteran reported that his nervous problems, 
which he argued were related to his experiences in Vietnam, 
interfered with his social activities.  As a result, he 
indicated that he rarely went to church and was unable to 
"be around" others.  The veteran testified that he now 
looked behind his back when he was in a crowd and that he 
suffered from chronic sleeping problems.  Further, he said 
that he willingly entered service and "wanted to go so 
bad."  The veteran also stated that, while serving in 
Vietnam, he was constantly under fear of attack and was 
afraid of being killed.  He added that, during August and 
September 1969, he felt "shaky and nervous."  The veteran 
explained that he was stationed in a "hot" place, i.e., it 
was under constant enemy attacks.  In this regard, he pointed 
out that his military occupational specialty (MOS) was 
artillery crewman, and testified that he served in "battle 
action."  He explained that he was surrounded by battalions 
that were penetrated and that he was subjected to constant 
mortar and rocket attacks while serving with the 101st 
Airborne Division in Vietnam.

In September 1976, the veteran filed a formal NOD with the 
April 1976 rating action and later that same month, the RO 
issued him a Statement of the Case (SOC).  However, the 
claims folder shows that the veteran did not file a 
Substantive Appeal; indeed his next communication with VA was 
the filing of a formal claim of entitlement to service 
connection for "PTSD; nerves" in January 1993.

In addition to the evidence discussed above, the following 
were added to the claims folder: the veteran's service 
personnel records; private medical records and reports, dated 
from April 1985 to March 1993; April 1993 VA psychological 
and psychiatric examination reports; the transcript of the 
testimony of the veteran and his spouse at a hearing 
conducted before a hearing officer at the RO in April 1994; a 
February 1996 VA hospitalization report; the December 1996 
report prepared by the United States Army & Joint Services 
Environmental Support Group (ESG) (now known as U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), 
together with supporting materials; and statements of the 
veteran.

The veteran's service personnel records show that he was 
stationed in Germany from August 1967 to October 1968 and 
thereafter served in the Republic of Vietnam from December 
1968 to December 1969.  With regard to his service in 
Vietnam, the service personnel records indicate that he was 
initially assigned to the Headquarters Brigade, 2d Battalion, 
11th Artillery, 101st Airborne Division until January 10, 
1969.  He thereafter served with Battery C, 2d Battalion, 
11th Artillery, 101st Airborne Division, from January 11 to 
December 12, 1969.

In addition, in April 1985 discharge summary from Catawba 
Memorial Hospital indicates that the veteran was treated at 
that facility from April 1 to April 7, 1985.  Further, it 
reflects that he was depressed and was seeking treatment for 
alcoholism.  The physician reported that the veteran had had 
"several" admissions to that hospital, noting that in March 
and May 1984 he was treated there for an adjustment disorder 
with emotional features, and that in November 1984, he was 
treated for alcohol withdrawal and dependence.  The examiner 
also observed that he had received treatment at Hickory 
Memorial Hospital.  Further, he commented that, in addition 
to his alcohol-related problems, the veteran suffered from 
depression.  In this regard, he noted the veteran's 
experience as a "combat soldier" in Vietnam; however, he 
said, "no substantial progress had been made along that 
line."  The diagnoses were episodic alcohol dependence and 
probable cyclothiamic personality trait.  In addition, a 
handwritten notation reflects that he was "last" seen at 
that facility on March 5, 1987.

The records of the veteran's treatment by Dr. Kevin Kilbride, 
dated from December 1991 to November 1992, show that he was 
seen on several occasions for complaints of anxiety, 
"jitteriness," irritability, depression and sleep disorder.  
In a December 1991 entry, Dr. Kilbride indicated that the 
veteran had a history of having an anxiety disorder since 
returning from Vietnam in 1969.  Further, he reported that 
there was no evidence of PTSD, although a diagnosis of 
generalized anxiety disorder could not be ruled out.  In 
addition, he diagnosed the veteran as having Benzodiazepine 
dependency; Dr. Kilbride noted that the veteran had formerly 
used that medication to treat his anxiety disorder.  The 
records further reflect that Dr. Kilbride prescribed the 
veteran Xanax to treat the condition.  In addition, 
subsequent to the December 1991 entry, the records are silent 
for a formal diagnosis of his condition.

The records of the veteran's treatment by Dr. Lewis, dated 
from August 1987 to March 1993, reflect that the veteran was 
seen on numerous occasions for anxiety-related complaints.  
The entries reflect repeated diagnoses of chronic anxiety and 
depression and indicate that Dr. Lewis prescribed several 
psychiatric medications to treat this condition.  In 
addition, in a December 1992 entry, Dr. Lewis stated that the 
veteran's psychiatric problems went "way back," and noted 
that he was treated by VA with high doses of Valium in 1974 
for "post-traumatic stress."  He further reported that the 
veteran was not currently having flashbacks and that he was 
willing to discuss the circumstances "revolving around post-
traumatic stress related to [Vietnam]; in that entry, Dr. 
Lewis diagnosed the veteran as suffering from depression.

In April 1993, the veteran was both interviewed by a VA 
psychologist and underwent psychological testing.  At the 
outset of his report, the examiner noted that the veteran's 
claims folder was not available for his review.  In addition, 
he indicated that the veteran arrived somewhat late for the 
interview and described him as cooperative.  The examiner 
further stated that the veteran completed the tests "very 
rapidly."  In addition, he reported that the veteran was 
"quite anxious" during the interview.  The examiner also 
noted that the veteran avoided direct eye contact and 
volunteered little information, although he answered the 
questions completely.

During the interview, the veteran reported that his father 
was an alcoholic and that he had had some alcohol-related 
problems subsequent to returning home from service.  The 
veteran said that he was currently taking Tranxene and that 
he attempted to limit his prescription drug and alcohol use; 
he denied having ever used "street drugs" or "getting 
drunk" and indicated that people did not comment on his drug 
or alcohol use.  The veteran further stated that he had no 
psychiatric care prior to or during service.  In addition, he 
reported that, subsequent to service, he was treated by a 
family physician for depression and nervousness, and that 
since that time, he had received treatment from numerous 
examiners.  In this regard, the veteran stated that he was 
hospitalized at Catawba Memorial Hospital for depression and 
nerves in 1978, 1979, 1982, 1984 and 1985, and that each 
hospitalization lasted for approximately two weeks.  He also 
reported being hospitalized on two occasions at Hickory 
Memorial Hospital in 1981 and 1982, as well as three VA 
hospitalizations; the examiner indicated that there was a 
record of a 1978 hospitalization at the VA Medical Center in 
Asheville, North Carolina, for "detox."

The veteran further reported that he was happily married and 
indicated that his spouse was understanding of his problems.  
However, he denied having any friends and said that he was 
not close to either his mother or his siblings; his father 
was deceased.  The veteran also he complained of having poor 
sexual adjustment and lethargy, both of which he attributed 
to the "overuse" of the medications he used to treat his 
psychiatric problems.  Further, he stated that he feared 
"losing control," although he acknowledged that he had no 
history of destruction of property, threatening people, 
engaging in fistfights or using a weapon against anyone.  The 
veteran indicated that he rarely experienced happiness and 
that most of his negative emotions were in the extreme, such 
as sadness, fear, loneliness, suspicion, depression and 
anxiety.  In addition, the veteran reported crying a lot, 
which in response to the examiner's inquiry, he explained was 
triggered by hearing songs that reminded him of Vietnam, 
although "nothing in particular" related to that 
experience.  

The veteran also reported thinking quite a lot about suicide 
but denied that he had any plans to attempt it, as well as 
having ever done so in the past.  In addition, he described 
himself as extremely depressed.  He added that, at times, the 
disability was worse than during the interview, at which time 
he described himself as "moderately anxious."  The veteran 
stated that the Tranxene was helpful in treating this 
symptom.  However, he reported that when he is extremely 
anxious, he becomes nauseated with headaches and shakiness.  
In addition, the veteran said that he liked to fish, but had 
not done so for "quite awhile" and that he spent most of 
his time watching television.  

Further, the veteran indicated that loud noises, such as the 
slamming of a door, bothered him.  In this regard, the 
examiner commented that the veteran gets annoyed, but did not 
exhibit hypervigilance.  The examiner also stated that the 
veteran described having a disturbed sleep pattern, noting 
his pattern of sleep as well as his complaint that he is 
easily awakened by "any noise."  The examiner further 
indicated that the veteran reported having nightmares 
involving "weird" dreams of combat with peoples' legs being 
blown off and the individuals having "bad burns;" he also 
reported having dreams in which his relatives were hurt.

The examiner noted the veteran's military history as well as 
his comment that he was not bothered going to Vietnam; the 
veteran explained that, "as a strong man," he "wanted to 
kill" and "was not worried."  In doing so, the examiner 
observed that the veteran served in Vietnam from December 
1968 to December 1969, that he was assigned to the same unit 
during that time, and that he experienced no loss of weight.  
He also noted that the veteran reported that he got along 
fairly well until approximately his eleventh month in 
Vietnam, when he became depressed.  The veteran reported that 
he was first subjected to enemy fire in the form of mortar 
and rocket attacks approximately three weeks after being 
stationed in Vietnam.  He stated that although everyone 
seemed scared, he simply saw it as part of doing his duty.  
The veteran recounted one incident, however, in which one 
night his outfit was involved in the Aushau Valley offensive 
and Hamburger Hill and was surrounded by three North Vietnam 
divisions.  He said that approximately 75 percent of the men 
in his section were either killed or wounded.  The veteran 
also described several other events in which he and his unit 
were subjected to enemy attack, including an ambush.

In addition, the veteran reported that he thought about his 
military experiences every day.  He denied having survivor 
guilt but stated that, since his return, he avoided things 
related to Vietnam, such as seeing Vietnam-related movies.  
He further indicated that viewing photographs of anti-war 
protestors hurt him.  The veteran also denied having 
flashbacks.  The examiner noted that during his three recent 
hospital admissions the veteran made "little mention" of 
his Vietnam experiences and that, although invited to do so, 
he declined to become involved in Vietnam veteran groups.  
The psychologist stated that, based on his review of the 
veteran's available records and his interview, a definite 
diagnosis of PTSD could not be made prior to a review of the 
claims folder to verify that the veteran was exposed to 
"heavy combat."  He added that the veteran appeared to 
suffer from Benzodiazepine dependence and abuse and diagnosed 
him as having "sedative, hypnotic, or axiolytic dependence 
(Valium, Librium, Xanax, and Tranxene)" as well as a 
dependent personality disorder with avoidant features.  In 
addition, the psychologist recommended that the veteran have 
substance abuse treatment, during which time he could be 
reevaluated for his PTSD.

Later that same month, the veteran was afforded a formal VA 
neuropsychiatric examination.  The physician observed that 
the veteran was seeking service connection for PTSD and noted 
that the veteran reported suffering from depression and 
jitteriness since returning from Vietnam.  The veteran stated 
that he was very anxious and was unable to "hold a job."  
In addition, he indicated that he used numerous medications 
to treat his psychiatric conditions, which he identified as 
Triavil, Elavil, Mellaril, Prozac, Pamelor, Etrafon, 
Wellbutrin, Valium, Xanax, Tranxene, and Ativan.  The veteran 
also said that he was hospitalized to treat the disability at 
the Salisbury, North Carolina, VA Medical Center in 1980 and 
1993; "nonadmissions" at Catawba Memorial Hospital; one 
admission to the Oteen VAMC; and two admissions to Hickory 
Memorial Hospital.  The physician indicated that these 
admissions were primarily for anxiety and depression.  

During the interview, the veteran acknowledged having 
suicidal ideation but reported that he had made no attempts.  
Further, the veteran indicated that he was currently being 
followed at the Salisbury VAMC, and that despite treating his 
psychiatric disability with Elavil and Ativan, he felt 
"depressed" and "doomed" and "could see no happiness."  
In addition, he stated that he had no sense of humor, felt 
like "an empty shell," was irritable and did not like to be 
around people; he said he was very anxious around crowds.  He 
also reported having "awful dreams of Vietnam, such as 
seeing people with their limbs or head blown off.  The 
veteran further stated that he was jumpy and that he 
"startles" at times, and that he was unable to continue 
working at a hosiery mill because of depression.  In 
addition, he reiterated that, while in Vietnam, his unit was 
attacked and subjected to enemy shelling, that he was not 
wounded, and that he began experiencing these psychiatric 
symptoms in approximately his eleventh month of service 
there.

The physician described the veteran as friendly and 
cooperative and reported that he presented in a somewhat 
passive manner.  In addition, he stated the veteran was 
neatly dressed and indicated that he was "not vague."  The 
veteran's speech and vocabulary were good and there was no 
pressure of speech, flight of ideas or loose associations.  
The examiner further reported that the veteran had no 
hallucinations, delusions, paranoia or ideas of reference.  
In addition, the examiner commented that he had reviewed the 
veteran's chart and observed that he had treatment going back 
to 1976.  He also noted that most of the diagnoses were 
alcohol dependence, Benzodiazepine dependence and generalized 
anxiety disorder.  The examiner further indicated that the 
notes from Catawba Memorial Hospital specifically state that 
PTSD was ruled out.  In addition, he reported that 
psychological testing administered at that time did not 
substantiate a diagnosis of PTSD.  The physician indicated 
that he had some mild depression, mild psychomotor 
retardation and mild anxiety.  The diagnoses were chronic 
generalized anxiety disorder and history of alcohol and 
Benzodiazepine dependence.

As noted above, in April 1994, the veteran and his spouse 
presented testimony at a hearing conducted before a hearing 
officer at the RO.  The veteran reported that he was 
stationed in Germany amongst nuclear weapons prior to his 
tour in Vietnam, and characterized that assignment as "very 
stressful;" he described himself as being in constant fear.  
In addition, he reiterated that during his tour of duty in 
Vietnam he was subjected to mortar and rocket attacks, and 
described an incident in which an incoming Chinook helicopter 
was being subjected to such an attack, came in too fast, 
crashed and caught fire.  He stated that the only exit from 
the helicopter was blocked and that several men who were 
trapped inside died.  The veteran testified that he heard the 
screams of the men inside.  He also reported seeing fellow 
servicemen being struck by lightning and killed.  The veteran 
further said that he remembered the shooting on Hamburger 
Hill that lasted for three days and nights and saw men 
"medivaced" out because they "couldn't take any more of 
it."  In addition, he stated that he remembered hearing the 
screams of incoming rocket and mortar fire and the shooting 
down, by small arms fire, of a helicopter transporting his 
battery commander.

In addition, the veteran stated that, due to these incidents, 
in approximately November 1969, which he indicated coincided 
with his eleventh month of Vietnam service, he began to feel 
distant and distracted from his fellow servicemen and that 
they began to avoid him.  He also reported that during his 
last thirty days of service, his spouse received a letter 
from his first battery sergeant requesting that she be 
"lenient" with him when he returned home because he had 
changed.  The veteran further testified that, at discharge, 
he was not afforded a psychiatric evaluation, and that 
shortly following his return home, he began seeking treatment 
from various physicians for his psychiatric problems.  He 
indicated that he was diagnosed as having depression and that 
at the time his mind was focused on the events "that took 
place in the jungles of Vietnam."  The veteran stated that 
he has flashbacks and nightmares of his experiences in 
Vietnam and that he often wakes up screaming.  He indicated 
that the nightmares, which he indicated occurred frequently, 
often involved black stumps and blood, with the individual's 
legs and arms having been blown off; he added that for 
reasons he could not understand, chicken legs would grow out 
from the stumps.  The veteran characterized the dreams as 
"terrifying."  In this regard, his spouse testified that 
the veteran often awoke in a cold sweat, and that he "sits 
straight up in bed and looks terrified."  She added that he 
generally has great difficulty getting back to sleep.  

At the hearing, the veteran also noted the medications he had 
been prescribed to treat his psychiatric disability and 
reported that he was receiving regular treatment at the 
Salisbury VAMC.  Further, he stated that he avoided all war 
movies because they made his "skin crawl."  He also 
testified that the backfire from a motor vehicle scared him.

In a June 1994 statement, the veteran's representative 
reported that the records of the veteran's treatment by Drs. 
Corpening and Fritz were unavailable.

Also of record is a February 1996 VA hospitalization report 
that reflects that the veteran was being readmitted to the 
Salisbury VAMC "as a volunteer" from Hickory Memorial 
Hospital.  The report reflects that the veteran was 
hospitalized at this VA facility from January 16 to February 
7, 1996.  The physician indicated that the veteran was very 
familiar to the hospital staff and that he was feeling 
increasingly stressful, hopeless and helpless.  The veteran 
denied having current suicidal or homicidal ideation.  The 
examiner reported that Zoloft, even at a large dose, "had 
not helped him."  

On mental status examination, the veteran was alert, 
cooperative and oriented.  His mood and affect were anxious, 
with neurovegatative symptoms of depression, but were 
negative for suicidal and homicidal ideations.  Overt 
feelings of depression and anxiety were positive.  The 
examiner reported that, although the veteran indicated that 
he wanted to commit suicide, for religious reasons, he was 
confident that the veteran would not do so.  At discharge, 
his mental status was very much improved.  The Axis I 
diagnoses were recurrent dysthymia with anxiety; 
Benzodiazepine dependence; and history of alcohol abuse, in 
remission; the sole Axis II diagnosis was rule out dependent 
personality disorder.

Also of record is the December 1996 response by the United 
States Army & Joint Services Environmental Support Group 
(ESG) (now known as U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), together with supporting 
materials.  As noted above, the veteran's service personnel 
records show that he served in Vietnam from December 1968 to 
December 1969, and that he was served with Battery C, 2d 
Battalion, 11th Artillery, 101st Airborne Division, from 
January 11 to December 12, 1969.  A review of these records 
shows that on January 27, 1969, the veteran's unit received 
rocket propelled grenades (RPG's) and over 200 rounds of 
small arms fire.  The entry further indicates that there were 
negative casualties or damage.  A March 28th entry reflects 
that Battery C received five incoming rounds, resulting in 
one man slightly injured.  Further, a May 13, 1969, entry 
reflects that C Battery received incoming small arms mortars 
and rocket propelled grenades, followed by a ground attack.  
The entry further states that five men, including the battery 
commander, who was medivaced, were wounded.  A June 14th 
entry indicates that C Battery received rocket, mortar, 
rocket propelled grenade and a full-scale enemy ground 
attack.  In addition, sappers (enemy troops) penetrated the 
wire and threw satchel charges into the battalion bunkers, 
seriously wounding the fire direction officer and that fire 
control personnel engaged the enemy at close range.  The 
entry further reflects that seven North Vietnamese Army 
troops were killed in front of the fire control personnel 
"in a display of remarkable heroism."  The Battalion fire 
direction control unit suffered one killed in action and 
wounded in action.

Another June 14th entry indicates that howitzers from C 
Battery were air-lifted to engage in a one-day artillery 
raid.  The airlift began just after the ground attack had 
subsided and the howitzers came back to the firebase as it 
was receiving incoming rockets that evening; no casualties 
were reported.  In addition, a June 25th entry reflects that 
a CH-47 Chinook crashed on the POL pad near C Battery, 
resulting in the loss of several rounds of ammunition.

Further, in numerous statements, the veteran essentially 
echoed much of what he had reported at the September 1976 and 
April 1994 hearings, as well as the statements he made while 
seeking private and VA psychiatric care and formal 
evaluation.  In addition, he reported as a stressor working 
on collecting the bodies of dead soldiers and placing them in 
body bags.

The veteran submitted a timely NOD; however, because he 
failed to perfect his appeal, however, the April 1976 rating 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200.  In 
addition, although the veteran perfected an appeal to the 
Board of the denial of service connection for PTSD, in a 
signed, written statement, he subsequently withdrew that 
appeal.  See 38 C.F.R. § 20.204.  However, the claims will be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140 (1991).

As a preliminary matter, the Board observes that in the 
January 1994 rating action, the RO denied the veteran's PTSD 
claim on a de novo basis.  Because the veteran was not 
diagnosed as having this disability at the time of the 
earlier adjudication, the Board agrees that doing so was 
appropriate.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In addition, for the purpose 
of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).  That notwithstanding, the Board finds that 
applying the correct legal standard without first remanding 
the claim to the RO is not prejudicial to the veteran because 
of the Board's favorable disposition on both the reopening 
and merits determinations.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

In addition, in response to the Federal Circuit's decision in 
Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) (en banc), 
and in Winters v West, 12 Vet. App. 203 (1999) (en banc), the 
Court provided further guidance for the adjudication of 
previously denied claims to which finality had attached.  In 
Elkins and Winters, the Court set forth a three-part test.  
Under the new Elkins test, the Secretary must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally decided 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim the Secretary must determine whether, 
based upon all the evidence of record in support of the 
claim, presuming its credibility, the claim as reopened is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if 
the claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that his duty to assist under 38 C.F.R. § 5107(b) has been 
fulfilled.  Elkins, 12 Vet. App. at 218-19; Winters, 12 Vet. 
App. at 206.

The pertinent evidence submitted to the veteran's December 
1996 withdrawal of his claim of entitlement to service 
connection for PTSD includes VA outpatient treatment records 
dated from April 1996 to March 1999; VA hospitalization 
reports and summaries, reflecting inpatient treatment from 
April 1996 to December 1998; and statements of the veteran.

The VA outpatient treatment records show that the veteran was 
seen on a regular basis for various psychiatric complaints 
including anxiety, depression and irritability.  The further 
indicate that he was diagnosed as having a severe anxiety 
disorder with features of PTSD with psychosis; generalized 
anxiety disorder; anxiety; and depression.  Further, 
additional entries reflect that the diagnoses of PTSD and a 
dependent personality disorder were to be ruled out.  In 
addition, in an October 1998 entry, the examiner diagnosed 
him as having generalized anxiety disorder and commented that 
the psychiatric disorder had its onset in November 1969.  

The VA hospitalization records and reports show that the 
veteran received inpatient care on numerous occasions to 
treat his psychiatric problems.  The pertinent diagnoses 
include generalized anxiety disorder; PTSD; anxiety disorder, 
not otherwise specified; dysthymia with anxiety; dysthymia 
with generalized anxiety disorder; rule out PTSD; 
Benzodiazepine dependence; history of alcohol dependence; 
Ativan dependence, detox; a personality disorder, dependent 
type, by history; and rule out dependent personality 
disorder.  In addition, the Board observes that the most 
frequently diagnosed disorder was generalized anxiety 
disorder.  Further, the numerous hospitalization reports 
reflect that the veteran's psychiatric disability was 
productive of symptoms consistent with that noted above.

The Board finds that this new evidence, especially the 
October 1998 opinion provided by the VA examiner and the 
diagnoses of PTSD, to be particularly significant because 
this evidence bears directly and substantially on the 
question of whether the veteran currently has a psychiatric 
disorder that may have had its onset during service.  
Consequently, the new evidence is material.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, because new and material evidence 
has been submitted, the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include anxiety and depression, as well as PTSD, stemming 
from the January 1994 and April 1976 rating actions, is 
reopened.

B.  Well-grounded claim of service connection for an acquired 
psychiatric disorder

As the veteran's claim has been reopened, the Board must now 
immediately determine whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
the reopened claim is well grounded pursuant to 5107(a).  
Elkins; Winters.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.

A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  A claim for service connection 
for PTSD requires essentially the same elements, except that 
the in-service injury or disease is satisfied by lay evidence 
of an in-service stressor, presumed credible for purposes of 
the well-grounded claim analysis.  See Patton v. West, 12 
Vet. App. 272, 276 (1999).

In addition, the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

Having reviewed the evidence of record, particularly the new 
and material evidence noted above, the Board finds that the 
veteran's claim of entitlement to service connection for 
psychiatric disability, to include generalized anxiety 
disorder and PTSD, is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  In making this finding, the Board 
observes that the record reflects a continuity of treatment 
for numerous anxiety-related symptoms beginning within a few 
months of the veteran's discharge from service.  Moreover, 
with respect to the diagnosis of generalized anxiety 
disorder, as noted above, a VA examiner has specifically 
opined that that disability had its onset during service.  As 
such, that claim is well-grounded.  Epps; Savage.  With 
respect to the PTSD aspect of this claim, the Board notes 
that the evidence shows that the veteran has been diagnosed 
subsequent to his October 1997 and June 1998 hospitalizations 
as having this disability.  Furthermore, he asserts that he 
experienced several in-service stressful experiences in 
support of this diagnosis.  As such, his claim of entitlement 
to service connection for PTSD is also plausible and thus 
well grounded.

C.  Service Connection for a psychiatric disability, to 
include generalized anxiety disorder and PTSD

Although the veteran's claim of entitlement to service 
connection for a psychiatric disability, to include 
generalized anxiety disorder and PTSD, is well grounded, the 
establishment of a plausible claim does not dispose of the 
issue in this case.  The Board now must review the claim on 
its merits and account for the evidence that it finds to be 
persuasive and unpersuasive and provide reasoned analysis for 
rejecting evidence submitted by or on behalf of the claimant.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

The Board is also satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
38 U.S.C.A. § 5107(a).  In this regard, the Board notes that 
the pertinent evidence of record includes the service medical 
and personnel records; numerous VA examination reports, dated 
from January 1976 to April 1993; private and VA 
hospitalization reports and outpatient treatment records, 
dated from January 1976 to April 1993; transcripts of the 
testimony of the veteran and his spouse at RO hearings 
conducted in June 1976 and April 1994; numerous lay 
statements; written argument submitted by the veteran's 
accredited representative; and statements filed by the 
veteran.  

The Board acknowledges, though, that some VA outpatient 
treatment records and reports, i.e., the records of his 
treatment at Hickory Memorial Hospital; some of his 
hospitalization records from Catawba Memorial Hospital; his 
1978 hospitalization at the Asheville, North Carolina, VA 
Medical Center; and records of his treatment at the "Oteen 
VAMC" have not been associated with the claims folder.  In 
addition, as noted above, the records of his treatment by 
Drs. Corpening and Fritz is similarly not of record; however, 
as to these records, the veteran's representative has 
indicated that they are unavailable, and thus VA is under no 
duty to try to associate these with the claims folder.  See 
Franzen v. Brown, 9 Vet. App. 235 (1996).  However, given the 
fact that the Board has reached a favorable disposition in 
the current appeal (the grant of service connection for 
generalized anxiety disorder and PTSD), the Board finds that 
the veteran is not prejudiced by its review of the claim on 
the basis of the current record.  See Allday v. Brown, 7 Vet. 
App. 517, 530 (1995) (the duty to assist does not extend to 
seeking records that would make no difference in the outcome 
of this appeal).

The Board finds that the evidence supports the veteran's 
claim of entitlement to service connection for psychiatric 
disability, to specifically include generalized anxiety 
disorder and PTSD.  In reaching this determination, the Board 
observes that it appears clear that the veteran suffers from 
an acquired psychiatric disability due to events that took 
place during his period of service in Vietnam.  Virtually 
every mental health professional, VA or otherwise, who has 
evaluated the veteran has diagnosed him as having an anxiety-
type disorder such as anxiety, depression, generalized 
anxiety disorder, dysthymia, an anxiety disorder not 
otherwise specified and PTSD.  Further, in addition to the 
continuity of anxiety-type symptomatology since that time, 
the only competent medical evidence addressing the etiology 
of the veteran's psychiatric impairment indicates that it 
began during service.  

With regard to the diagnosis of generalized anxiety disorder, 
the Board observes that, in diagnosing the veteran as having 
this disability in October 1998, the VA examiner opined that 
the disability had its onset in November 1969, i.e., during 
the veteran's period of service in Vietnam.  The Board also 
notes Dr. Kilbride's December 1991 statement that the veteran 
had had a history of suffering from an anxiety disorder since 
returning from Vietnam in 1969.  In addition, the Board finds 
persuasive the comment of the April 1976 VA examiner, who 
after reviewing the veteran's records indicated that the 
veteran was "chronically anxious."  Further, as noted 
above, a longitudinal review of the record shows that the 
veteran has sought almost continuous treatment for anxiety-
related problems since returning from Vietnam, and that the 
diagnosis of generalized anxiety disorder appears to be the 
most frequently diagnosed disability.

With regard to the PTSD aspect of the veteran's psychiatric 
disability, at the outset, the Board notes that the 
disability's nexus to service is implicit.  Further, the 
Board observes that the materials provided by USASCRUR 
constitutes credible supporting evidence for several of his 
alleged in-service stressors, especially his consistent 
claims of being subjected to significant mortar and rocket 
attacks, including from rocket propelled grenades.  In this 
regard, the Board cites to the January 27th, March 28th, May 
13th and June 14th entries as objectively showing that he 
indeed was.  Moreover, the May 13th entry reflects that C 
Battery, a relatively small unit, was subjected to a ground 
attack, which is clearly consistent with the veteran's claim 
of having been involved in "battle action."  That entry 
also supports his assertion of having witnessed fellow 
servicemen being medivaced due to being wounds sustained as a 
result of armed conflict with the enemy.  The June 14th entry 
shows that involved the death of a fellow serviceman and the 
wounding of, among others, his battery commander, which again 
is consistent with his assertion of having been involved in 
combat.  The June 14th entry is further consistent with his 
claim of combat as it states that C Battery was penetrated by 
enemy troops and that his unit engaged them at "close 
range."  Moreover, the entry reflects that, "in a display 
of remarkable heroism," seven North Vietnamese Army troops 
were killed.  Again, this is consistent with his allegation 
that he served in combat in Vietnam.  Finally, the Board 
observes that the USASCRUR materials show that, consistent 
with another of his reported stressors, on June 14th, a CH-47 
Chinook helicopter crashed on the POL pad near C Battery.

The Board recognizes that USASCRUR report and the supporting 
materials do not provide specific corroboration of the 
veteran's witnessing or participating in these events.  
However, in Suozzi v. Brown, 10 Vet. App. 307 (1997), the 
Court held that, by requiring corroboration of every detail, 
including the veteran's personal participation, VA defined 
"corroboration" far too narrowly.  See Suozzi, 10 Vet. App. 
at 311.  In Suozzi, the Court found that a radio log, which 
showed that the veteran's company had come under attack, was 
new and material evidence to warrant reopening a claim of 
service connection for PTSD, despite the fact that the radio 
log did not identify the veteran's participation.  The Court 
further stressed that the evidence favorably corroborated the 
veteran's alleged in-service stressor.  Id.

Under the circumstances of the case, and in light of Suozzi, 
the Board finds that the documentation provided by the 
USASCRUR supports the veteran's assertions regarding his 
Vietnam-related stressors.

Further, the Board is charged with the duty to assess the 
credibility and weight given to evidence.  Evans v. West, 12 
Vet. App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In this 
capacity, the Board finds the veteran to be very credible, 
both concerning the reporting his in-service experiences as 
well as his psychiatric symptomatology over the years.  A 
comparison of the veteran's June 1976 and April 1994 
testimony, the statements he submitted during this period, 
the history and symptomatology of his psychiatric problems 
present to both private and VA examiners during the course of 
treatment and evaluation are extremely consistent.  Indeed, 
the Board observes that at virtually every opportunity during 
this extended period, the veteran reported these in-service 
stressors, especially being subjected to mortar and rocket 
attacks.

The Board also acknowledges that there is some disagreement 
as to whether the veteran has PTSD.  It is clear, however, 
that the veteran suffers from an anxiety disorder that is 
attributable to events which occurred in service.  However, 
the record reflects that the veteran has been diagnosed as 
having this disorder subsequent to two recent VA 
hospitalizations.  Moreover, the Board observes that the 
April 1993 VA psychologist, in indicating that a definite 
diagnosis of PTSD could not be made, suggested that such a 
diagnosis was appropriate, explaining that a review of the 
veteran's claims folder was necessary to verify that he was 
exposed to "heavy combat."  However, as there is credible 
supporting evidence that his claimed stressors occurred, his 
comments suggests that a diagnosis of PTSD may have been 
warranted at that time.

In any event, whether the anxiety disorder is generalized 
anxiety disorder or PTSD or both is probably not a crucial 
distinction to make, as the veteran's symptomatology will be 
rated pursuant to the same criteria.  As the PTSD issue has 
been raised, however, the Board finds that the evidence 
supports a finding of entitlement to service connection for 
this disability.  In summary, the Board finds that the 
evidence supports the veteran's claim of entitlement to 
service connection for a psychiatric disability consisting of 
a generalized anxiety disorder and PTSD.



ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement service connection for psychiatric 
disability, to include generalized anxiety disorder and PTSD, 
the claim is reopened.  Evidence of a well-grounded claim for 
service connection for generalized anxiety disorder and PTSD 
has been submitted.  Service connection for a psychiatric 
disability consisting of a generalized anxiety disorder and 
PTSD is granted.



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals

 
- 27 -


- 25 -


